Citation Nr: 0029741	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-12 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Amarillo, Texas


THE ISSUE

Eligibility for VA dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.


FINDINGS OF FACT

1.  The veteran has filed a claim for VA outpatient dental 
treatment; yet he testified under oath that he does not 
desire VA outpatient dental treatment for himself.

2.  The jurisdiction of the Board of Veterans' Appeals 
(Board) is limited to cases involving claims for veterans' 
benefits; the Board does not issue advisory opinions and 
Board decisions have little or no precedential value.


CONCLUSION OF LAW

The veteran has not presented a case or controversy which is 
justiciable by the Board; the Board lacks jurisdiction over 
the veteran's claim.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.101 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the veteran's discharge from service in May 1952, 
he applied for VA treatment for his dental disabilities.  The 
record reflects that such treatment was provided at VA 
expense.  The veteran did not contact the VA again until 
1974, when he submitted a claim for entitlement to service 
connection for bilateral hearing loss.  

In February 1998, the veteran filed a claim for VA outpatient 
dental treatment.  The claim was denied on the basis that he 
was ineligible for VA dental treatment under the law due to 
the nature of his disabilities.  He perfected a timely appeal 
to the Board.  

A hearing was held before a representative of the VA MC in 
August 1998.  During the hearing, the veteran testified that 
he had already obtained "all the dental work that I feel 
like I need right now," from private dentists at his own 
expense.  He further testified that because he did not want 
further dental treatment, he was not seeking VA authorization 
for outpatient dental treatment at VA expense.  He stated 
that his "main concern is that in the future, with other 
veterans, this thing may be interpreted correctly to where 
other veterans can receive help that have been turned away 
before."  Upon further questioning as to whether he is 
currently seeking dental care, he explained that he "wasn't 
satisfied with what I'd gotten at the VA, just to be truthful 
with you.  I don't intend to go back."

Review by the Board will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed by governing 
law and regulation.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  The benefits sought on appeal 
must be clearly identified.  The agency of original 
jurisdiction may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions the claimant needs to 
take to perfect an appeal.  38 U.S.C.A. 7105; 38 C.F.R. 
20.202.  An application for review on appeal shall not be 
entertained by the Board unless it is in conformity with 
these provisions.  38 U.S.C.A. 7108. 

The Secretary of VA shall decide all questions of law and 
fact necessary to a decision under a law that affects the 
provision of benefits by the Secretary to veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  
All questions in a matter which under 38 U.S.C.A. § 511(a) is 
subject to decision by the Secretary shall be made by the 
Board.  Decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  In its decisions, the Board is bound by 
applicable statutes, the regulations of the Department of 
Veterans Affairs and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  38 U.S.C.A. 
§ 7104.  

Although the Board strives for consistency in issuing its 
decision, previously issued Board decisions will be 
considered binding only with regard to the specific case 
decided.  Prior decisions in other appeals may be considered 
in a case to the extent that they reasonably relate to the 
case, but each case presented to the Board will be decided on 
the basis of the individual facts of the case in light of 
applicable procedure and substantive law..  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1303

Upon review of the veteran's claim, including his written 
submissions and testimony, the Board is sympathetic with the 
veteran's frustration at being denied VA dental care.  
However, we are unable to identify a particular benefit which 
he is seeking at this time.  He has explicitly testified 
under oath that he is not happy with the quality of dental 
care provided by the VA and that he does not want VA dental 
treatment in the future.  He has not filed a claim for 
reimbursement of the moneys he has already paid for private 
dental care.  Rather, it appears he is requesting some sort 
of an advisory opinion with precedential value which other 
veterans could use in their claims for VA dental treatment.  

The Board does not issue advisory opinions regarding the 
interpretation of laws and regulations.  Our statutory 
mandate is to decide cases involving individual veteran's 
claims.  As set forth above, Board decisions have little or 
no precedential value and each case presented to the Board is 
decided on the basis of the individual facts of the case in 
light of applicable procedure and substantive law.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  In other words, 
this veteran is not requesting a benefit which can be granted 
or denied by the Board, as he is not requesting a decision 
granting or denying a particular benefit he is seeking.

The United States Court of Appeals for Veterans Claims 
(Court), which reviews cases denied by the Board, has 
outlined the necessity of a genuine case or controversy to 
its own jurisdiction.  38 U.S.C.A. § 7252.  In Waterhouse [v. 
Principi], 3 Vet. App. [473,] 474-76 [(1992)], the Court made 
clear that it will not adjudicate hypothetical claims.  
Quoting from the Supreme Court's decision in Aetna Life Ins. 
Co. v. Haworth, 300 U.S. 227, 241, 57 S. Ct. 461, 464, 81 L. 
Ed. 617 (1937), as to what constitutes a "controversy", the 
Court stated that it "must be a real and substantial 
controversy admitting of specific relief though a decree of a 
conclusive character, as distinguished from an opinion 
advising what the law would be upon a hypothetical state of 
facts."  Haines v. Gober, 10 Vet. App. 446 (1997).  

As set forth above, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. 7105.  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with these provisions.  
38 U.S.C.A. 7108.  In the instant case, the veteran has 
alleged specific error of law in the determination being 
appealed, but has not shown he has the requisite standing, 
that of a claimant seeking a tangible benefit, to perfect an 
appeal to the Board.  Where there is no justiciable case or 
controversy, dismissal is the appropriate remedy.  Wilkins v. 
Brown, 8 Vet. App. 555 (1996).  Thus, in the absence of a 
case or controversy which is in the power of the Board to 
resolve and in the absence of a benefit sought by the veteran 
which the Board is empowered to grant, we are constrained to 
dismiss the appeal for lack of jurisdiction.  We note, 
however, that the law and regulations which require the Board 
to dismiss the veterans appeal due to lack of jurisdiction 
are intended to protect the rights of claimants such as the 
veteran in the administrative appeals process. 



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed for lack of jurisdiction.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 
- 6 -


- 1 -


